Title: To John Adams from Benjamin Franklin, 14 December 1781
From: Franklin, Benjamin
To: Adams, John



Passy, Dec. 14. 1781
Sir

I duly received your Excellency’s Favour of the 1st. and 6th Instant.
I wrote to you by Mr Barclay, who went from hence some Days since, and I hope is with you by this time, and that he will with your Assistance be able to settle every thing relating to the Goods. I have receiv’d a long Letter from Messrs. Neufville, the Purport of which is, that they are willing for their Parts to deliver the Goods to you but that they cannot controul the other Owners of the Ships, who have a Right by the Laws and Customs of Holland to detain the Goods for the Damage done by Capt. Gillon’s refusing to sign the Charterparties, &c and hoping that I will not on Acct of the Conduct of the other Owners, refuse to pay the Bills, especially as such a Refusal would be derogatory to the Honour of the United States &c. I may be wrong, but my present Thoughts on the Subject are, that if by the Laws of Holland our Goods may be detained in the Hands of the Ship Owners for the Fault of Mr Gillon, by the same Laws the Property of one of those Owners may be detained in our Hands for the Fault of his Partners: And that it as much concerns the Honour of Holland that our Goods should be delivered to us, as it concerns the Honour of America that we should pay for them when delivered. And I farther think that if a Merchant in Holland happening to have of my Property in his Possession may by the Laws of his Country detain the same till I pay him whatever he shall please to demand as Indemnification for an Injury suppos’d to be done him by some other Person Holland is by no means a safe Country for Americans to trade with, nor a Dutch Merchant a safe Depository for the Property of a Stranger, or to be the Consignee of Merchandise sent into his Country.
You desire a Copy of the Terms on which he offer’d to borrow Money for us. At present I only send you an Extract, of the principal Points, much of the writing being Matter of Form. The first Proposition is, “That for the Security of this Loan of Two Million Gilders, Holland Currency, we engaged and hypothequed (his Words) to said Mr John de Neufville and Son of Amsterdam, or their Representatives, as we do engage and hypotheque to them in the Name of the whole Congress of the Thirteen United States of North America, generally all the Lands, Cities, Territories and Possessions of the said Thirteen States, so which they have and possess at present, as which they may have or possess in the future, with all their Income, Revenue and Produce, until the entire Payment of this Loan and the Interests due thereon.”
My Observation upon this was, that it demanded an extravagant Security for a trifling Sum; that it was lending little more than a Gilder on each Inhabitant’s Estate, and that it was absurd to require a Mortgage on my Estate for the Loan of a Gilder. He answer’d that this was usual in all Loans made in Holland to foreign States, and that the Money could not otherwise be obtain’d.
The Second Proposition was (verbatim, as the first) “That out of the Produces again through all those Thirteen States of America shall be send over and shipp’d to Europe, and chiefly or as much as possible to the Port of Amsterdam during the ten Years of this Loan the Double of one Tenth Part of this Loan, to the Value of Four hundred Thousand Gilders, which as far as is possible they’l come to Amsterdam, shall be sold there by Mr. John de Neufville and Son, and what goes to other Ports by their Correspondents, and the Money kept at their Disposal for the Use of Congress at least during the first five Years; and during the last five Years of this Loan One half of this Money is to serve to decharge every year one Tenth Part of the Money borrowed, engaging that before the End of the Tenth Year there will be remitted in such a Manner, and left in Hands of said Mr John de Neufville & Son of Amsterdam, a sufficious Sum of Money to decharge this whole Loan with the Interest due thereon.”
You will observe that this Article is obscurely express’d; I was oblig’d to demand Eclaircissements in Conversation. The Conversation was also difficult to understand; Mr de N’s English not being then of the clearest. But from the whole after much Discourse, I gather’d, that we were to send over every Year for the first Five Years, in Tobacco, Rice, Indigo, Codfish, Oil, &c &c. the Value of 400,000 Gilders, to be sold by Messrs J. de N. & Son, for our Use, on a Commission, of Five per Cent; and that the Money was to remain in their Hands to enable them to pay off in the last 5 Years the Principal of the Loan, tho’ one half of it, was to remain in their Hands till the End of the Term. A subsequent Article (the 6th) also provided that 100,000 Gilders more should be annually sent over in Produce to them, and sold, &c. to discharge the Interest.
My Objections were, That if we were able to purchase Produce, in valu Two Millions of Gilders to lodge in the Hands of Messrs de N. & Son, we might use that Sum in our Affairs at home, and should have no Occasion to borrow it in Holland. That if we were to buy up this Value of Produce with the Money borrowed, and to lodge it in the Hands of Those Gentlemen; it would be borrowing Money to give them the Use of it for a Number of Years without Interest, while we were paying Interest for it ourselves. One would think this Project if it could take, might be sufficiently profitable for these Gentlemen; but in another Paper part French part English, propos’d for me to sign, it was to be stipulated, that after exchanging for the new Promesses all those transacted by Messrs Fizeaux & Grand to the amount of 40 or 50,000 Guilders, which Exchange was to be made without Charge, “pour le Reste de cet Emprunt il leur (Messrs de N. & Fils) sera alloué, outre les Conditions d’Interet, &c. contenus dans les Termes y stipulées, 1 per Ct. d’Interet, savoir 10 per Ct une seule fois sur les Sommes qu’ils negocieront; et en outre 2 per Ct. encore y compris toutes les Allouances ordinaires et extraordinaires fraix a faire, et toute Commission, sans qu’ils pourront jamais rien exiger de plus a ce Sujet.”
Very gracious Terms these! by which after Stopping a Tenth Part of the Sum borrowed, they would be content with two per Ct. upon the Rest to defray Charges.
Besides this, I was led to understand, that it would be very agreable to these Gentlemen, if in acknowledgment of their Zeal for our Cause and Great Service in procuring this Loan, they could be made by some Law of Congress the general Consignee of America, to receive and sell upon Commission by themselves and Correspond- ents in the different Ports and Nations, all the Produce of America that should be sent by our Merchants to Europe. On my remarking the Extravagance and Impossibility of this Proposition, it was modestly reduc’d to the following, wherein I am suppos’d to say and sign,
“Je veux bien encore, pour les engager (Messrs de N. & Fils) à suivre avec le même Zêle qu’ils y ont employé jusqu’ici (pour) les Interets de l’Amerique, appayer de mes Recommendations leur Solicitations auprés du Congrés, pour qu’il leur soit accordé pour la Suitte, le Titre de Commissioners for Trade and Navigation, and Treasurers of General Congress, and every private State of the Thirteen United States of North America, through the Seven United Provinces; dont il leur sera alloué les Commissions regulieres et usitées de Commerce, Payement, et Emprunt, tels que d’honnetes negociants pourront les passer, sans en pretendre jamais d’autre Appointement. Donné a Passy le &c.”
By this time I fancy your Excellency is satisfy’d, that I was wrong in supposing J. de Neufville as much a Jew as any in Jerusalem, since Jacob was not content with any per Cents, but took the whole of his Brother Esau’s Birthright; and his Posterity did the same by the Cananites, and cut their Throats into the Bargain, which in my Conscience I do not think Mr. J. de Neufville has the least Inclination to do by us,—while he can get any thing by our being alive.
